Percuriam.  Wes Booth petitions for review of an unpublished court of appeals opinion, affirming as modified the lower court’s division of Wes and Suzanne P. Booth’s property. We deny Mr. Booth’s petition; however, we are obliged to note that both parties acknowledge that the court of appeals failed to address Mr. Booth’s issue on appeal concerning whether he should be given a credit regarding a loan from First National Bank of El Dorado as to the parties’ boat, motor, and trailer. Because this point for reversal was not mentioned or considered by the court of appeals, we remand this matter to the court so it may decide that issue.